By the Court.
The statute against usury, on principles of public policy, renders void contracts upon usurious consideration. But the lender incurs no penalty, unless he actually takes usury; and courts of equity, on relieving against oppression or extortion, order the repayment of the sum really loaned, or due, with the lawful interest. The moral obligation of the borrower to repay the principal slim actually loaned, with the lawful interest, is unimpaired. If the lender will expunge she usury, and the borrower voluntarily assents to repay the sum loaned with lawful interest, it is an act oí justice forbidden by no principle of public policy, and which constitutes a good consideration for a new contract.
New trial not to be granted.